

115 HR 2584 IH: National Park Service Legacy Act of 2017
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2584IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Mr. Hurd (for himself, Mr. Kilmer, Mr. Reichert, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 54, United States Code, to establish, fund, and provide for the use of amounts in a
			 National Park Service Legacy Restoration Fund to address the maintenance
			 backlog of the National Park Service, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Park Service Legacy Act of 2017. 2.National Park Service Legacy Restoration Fund (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					104908.National Park Service Legacy Restoration Fund
 (a)In generalThere is established in the Treasury of the United States a fund, to be known as the National Park Service Legacy Restoration Fund (referred to in this section as the Fund). (b)DepositsAt the beginning of each applicable fiscal year, there shall be deposited in the Fund from mineral revenues due and payable to the United States that are not otherwise credited, covered, or deposited under Federal law—
 (1)$50,000,000 for each of fiscal years 2018, 2019, and 2020; (2)$150,000,000 for each of fiscal years 2021, 2022, and 2023;
 (3)$250,000,000 for each of fiscal years 2024, 2025, and 2026; and (4)$500,000,000 for each of fiscal years 2027 through 2047.
							(c)Availability of funds
 (1)In generalExcept as provided in paragraph (2), amounts deposited in the Fund shall be available to the Service for expenditure without further appropriation.
 (2)Unobligated amountsAny amounts not obligated by the date that is 2 years after the date on which the amounts are first available shall be credited to miscellaneous receipts of the Treasury.
 (d)Use of fundsAmounts in the Fund shall be used for the high-priority deferred maintenance needs of the Service, as determined by the Director, as follows:
 (1)Eighty percent of amounts in the Fund shall be allocated for projects that are not eligible for the funding described in subparagraph (A) or (B) of paragraph (2) for the repair and rehabilitation of assets, including—
 (A)historic structures, facilities, and other historic assets; (B)nonhistoric assets that relate directly to visitor—
 (i)access, including making facilities accessible to visitors with disabilities; (ii)health and safety; and
 (iii)recreation; and (C)visitor facilities, water and utility systems, and employee housing.
 (2)Twenty percent of amounts in the Fund shall be allocated to road, bridge, tunnel, or other transportation-related projects that may be eligible for funding made available to the Service through—
 (A)the transportation program under section 203 of title 23; or (B)any similar Federal land highway program administered by the Secretary of Transportation.
 (e)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition; or
 (2)to supplant discretionary funding made available for the annually recurring facility operations and maintenance needs of the Service.
 (f)Submission of annual proposalAs part of the annual budget submission of the Service to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate (referred to in this section as the Committees), the Service shall submit a prioritized list of deferred maintenance projects proposed to be funded by amounts in the Fund during the fiscal year for which the budget submission is made.
 (g)Congressional reviewAfter review of the list submitted under subsection (f), the Committees may provide for the allocation of amounts derived from the Fund.
						(h)Project approval
 (1)In generalExcept as provided in paragraph (2), if, before the beginning of a fiscal year, the Committees do not alter the allocation of funds proposed by the Service for that fiscal year, the list submitted under subsection (f) for that fiscal year shall be considered approved.
 (2)Continuing resolutionIf, before the beginning of a fiscal year, there is enacted a continuing resolution or resolutions for a period of—
 (A)less than or equal to 120 days, the Service shall not commit funds to any proposed high-priority deferred maintenance project until the date of enactment of a law making appropriations for the Service that is not a continuing resolution; or
 (B)more than 120 days, the list submitted under subsection (f) for that fiscal year shall be considered approved, unless otherwise provided in the continuing resolution or resolutions.
 (i)Public donationsTo encourage public-private partnerships that will reduce the overall deferred maintenance costs to the Service, the Secretary and the Director may accept public cash or in-kind donations by including on each list submitted to Congress under subsection (f) after the date of enactment of this section each project, regardless of the priority ranking of the project, that costs—
 (1)less than $2,000,000, with at least a 33-percent non-Federal cost-share component; or (2)equal to or more than $2,000,000, with at least a 25-percent non-Federal cost-share component..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					
						104908. National Park Service Legacy Restoration Fund..
			